DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	Figures 1-10 are objected to because the drawings are not clear. These drawings contain heavy shading which renders it difficult to clearly understand what the various elements and labels in the drawings are depicting. The use of shading in drawings is encouraged, but only if it aids in understanding the invention and if it does not reduce legibility. See MPEP § 608.02.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections – 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1 recite a method comprising: 
	allowing a user to select one or more components of a meal;
	carrying out a calculation to produce a meal, built from the selected components, that meets a caloric goal of the user; and 
displaying the results of the calculation expressed, in respect of each of the selected components, as a portion of a serving or a size of a serving.
The limitations of allowing a selection, carrying out a calculation, and displaying results, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting instructions executed by a computer to perform the steps, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “computer” language, “allowing” in the context of this claim encompasses a user manually providing selection to another user. Similarly, the limitation of calculating, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – instructions executable by a computer to perform the steps. The computer in these steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claims 2-6 recite the same abstract idea as in claim 1, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. These claims only recite additional aspects of the abstract idea (criteria for caloric goal, collecting user characteristics, daily caloric goals, and collecting and displaying user targets), and therefore are not sufficient to direct the claimed invention to significantly more.

5.	Claims 1-6 are also rejected because the claims are directed to non-statutory subject matter. Claim 1 recites “instructions” executable by a computer which, when executed by the computer, provide a computing facility. Computer readable instructions do not fall under any of the four statutory categories of subject matter (i.e. process, machine, manufacture, composition of matter). Therefore claim 1 and claims 2-6 by their dependencies are rejected because they are not directed to statutory subject matter. 
 
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 2-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4 and 6 each recite the limitation "the functionality" in line 1.  There is insufficient antecedent basis for this limitation in the claims.
	Claim 6 also recites in line 3 “carbohydrates, protein and fat and collects”. The phrase “and collects” appears to be a typo and renders the claim indefinite. 

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibbs (US 2016/0035248 A1).
Regarding claims 1 and 3-6, Gibbs discloses (see Fig’s 7 and 10, Par’s. 101-109) instructions executable by a computer, the instructions, when executed by the computer, providing a computing facility adapted to: 
allow a user to select one or more components of a meal (step 712 – user provides identification of food item which constitutes one or more components of a meal); 
carry out a calculation to produce a meal, built from the selected components, that meets a caloric goal of the user (step 714 – calculate recommended portion size of the food item; see Fig. 5, Par. 89 – calculation is based on caloric goals of user); and 
display the results of the calculation expressed, in respect of each of the selected components, as a portion of a serving or a size of a serving (step 720 – display image of portion of the food item which the user can consume to meet caloric goal) (as per claim 1), 
the functionality is further adapted to produce the caloric goal of the user based upon user characteristics (age, gender, etc. – Par. 93) and preferences (e.g. diet preferences – Par. 88) (as per claim 3),
the functionality is further adapted to collect the user characteristics based upon user inputs including age, sex, weight and desired weight loss (Par. 93) (as per claim 4), 
the calculation produces the meal based upon a caloric goal for the meal, the caloric goal for the meal itself being based upon a caloric goal for the day and user preferences respecting the distribution of calories for each meal of the day (calculation based upon how user would like to distribute calories throughout a typical day – Par’s. 87, 89) (as per claim 5), and
the functionality is adapted to: collect user targets respecting the proportion of caloric intake represented by carbohydrates, protein and fat and collects; and display, as a proportion of the target for the day, the amounts of carbohydrates, proteins and fats represented by the meals accounted for in the day (Par’s. 88, 91) (as per claim 6).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gibbs (US 2016/0035248 A1) in view of Bender et al. (US 2017/0358020 A1).
Regarding claim 2, Gibbs does not appear to explicitly disclose the functionality is adapted to allow a user to fix the amount of one or more components of the meal, provided that such fixed amount allows for the caloric goal to be met. However, Bender discloses a similar system for recommending food items and quantities based upon user inputs, wherein a user can fix the amount of one or more components of a meal (input unit of data representing specific amount of food – step 404, Fig. 4), and this amount of food is accepted by the system provided the amount allows for caloric goals to be met (step 410 – determine whether food information complies with set of food intake criteria, and if so, indicate the food information complies at step 414). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Gibbs by allowing the user to set a fixed amount of a particular component of a meal, as taught by Bender, to obtain predictable results of providing the user more freedom to set the desired amounts of certain components of a meal. 

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abujbara (US 2012/0233002 A1) discloses a personal menu generator. Subra et al. (US 2017/0277863 A1) discloses online assistance to help achieve personalized health goals. Bennett et al. (US 2013/0216982 A1) discloses system for user-specific modulation of nutrient intake.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715